internal_revenue_service number release date index number ------------------------------ ----------------------------- ------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-134471-09 date date parent ----------------------------------------------------------------------------------------------- ------------------------ subsidiary ----------------------------------------------------------------------------------------------- ------------------------ state ----------- d1 d2 d3 d4 ----------------------- ---------------------- ---------------------- -------------------------- year ------- dear-------------- this responds to the letter dated date submitted on behalf of parent requesting relief pursuant to sec_301_9100-3 of the procedure and administration regulations that parent be granted an extension of time to elect to treat subsidiary as a qualified_subchapter_s_subsidiary qsub under sec_1361 of the internal_revenue_code code and requesting relief under sec_1362 of the code for parent to elect to be an s_corporation the information submitted states that parent was incorporated under the laws of state on d2 subsidiary was incorporated on d1 under the laws of state and all of its stock was acquired by parent on d3 parent represents that it intended to elect to be plr-134471-09 treated as an s_corporation for federal tax purposes on d2 and then elect to treat subsidiary its wholly owned subsidiary as a qsub effective d4 however due to inadvertence neither form_2553 election by a small_business_corporation nor form_8869 qualified_subchapter_s_subsidiary election was timely filed sec_1362 generally provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides that if an s election is made within the first two and one-half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation for the year in which the election was made if an election is made after the first two and one-half months of a corporation’s taxable_year then the corporation will generally not be treated as an s_corporation until the following taxable_year sec_1362 provides that if no election is made pursuant to sec_1362 or if the election is made after the date prescribed for making such an election and the secretary determines reasonable_cause existed for the failure to timely make the election then the secretary can treat such an election as timely made for that taxable_year and effective as of the first day of that taxable_year sec_1361 provides that a qsub shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 defines a qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qualified_subchapter_s_subsidiary sec_1_1361-3 of the income_tax regulations provides the time and manner for making a qsub election a taxpayer makes a qsub election with respect to a subsidiary by filing a form_8869 with the appropriate service_center sec_1 a provides that a qsub election cannot be effective more than two months and days prior to the date of filing sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin plr-134471-09 sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government based solely on the facts and the representations made and provided that parent otherwise qualifies as an s_corporation we conclude that parent will be recognized as an s_corporation effective d2 a form_2553 along with a copy of this letter must be forwarded to the appropriate service_center within days from the date of this letter in addition based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly parent is granted an extension of time of days from the date of this letter to elect to treat subsidiary as a qsub effective d4 the election should be made by filing form_8869 with the appropriate service_center and a copy of this letter should be attached to the election a copy is enclosed for that purpose this ruling is conditioned upon parent subsidiary and parent’s shareholder filing any amended returns for year and subsequent taxable years and making such adjustments as necessary consistent with parent’s status as an s_corporation effective d2 and subsidiary’s status as a qsub effective d4 within days from the date of this ruling a copy of this letter must be attached to any return to which it is relevant except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion concerning whether parent is in fact an s_corporation or whether subsidiary is eligible to be a qsub plr-134471-09 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being mailed to parent’s authorized representative sincerely curt g wilson associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
